IN THE COURT OF APPEALS OF TENNESSEE

                   EASTERN SECTION AT KNOXVILLE                FILED
                                                                October 30, 1997

                                                               Cecil Crowson, Jr.
MARY HELEN WHITTLE                 )      HAMILTON CIRCUIT
                                                       Appellate C ourt Clerk
WOLFE,                             )
                                   )      NO. 03A01-9704-CV-00107
      Plaintiff/Appellant          )
                                   )
v.                                 )      HON. GARY GERBITZ
                                   )      JUDGE
JOHN TROY WOLFE,                   )      By Interchange
                                   )
      Defendant/Appellee           )      AFFIRMED



John P. Konvalinka and Antonio L. Matthews, Chattanooga, for Appellant.

Glenna M. Ramer, Chattanooga, for Appellee.



                 MEMORANDUM OPINION

                                                INMAN, Senior Judge

      The monetary terms of the dissolution of the appellant’s eighth (8th)

marriage were not satisfactory to her, and she appeals.

      A traditional opinion would neither serve the ends of justice nor nourish

the body of domestic relations law in this jurisdiction.

      This case is peculiarly adaptive to the application of RULE 10, RULES OF
                          1
THE COURT OF APPEALS,         and the judgment is in all respects affirmed with costs

assessed to the appellant.




      1
        10. Affirmance Without Opinion - Memorandum Opinion.
             (b) Memorandum Opinion. The Court, with the concurrence of all
      judges participating in the case, may affirm, reverse or modify the actions
      of the trial court by memorandum opinion when a formal opinion would
      have no precedential value. When a case is decided by memorandum
      opinion it shall be designated “MEMORANDUM OPINION,” shall not be
      published, and shall not be cited or relied on for any reason in a
      subsequent unrelated case. [As amended by order filed April 22, 1992.]
                                  _________________________________
                                  William H. Inman, Senior Judge

CONCUR:



_______________________________
Houston M. Goddard, Presiding Judge



_______________________________
Charles D. Susano, Jr., Judge




                                      2